Exhibit BYLAWS OF VOLCANO CORPORATION Effective as of June 20, 2006 Revised as of August 26, 2008 TABLE OF CONTENTS Page ARTICLE I CORPORATE OFFICES 1 Section1.1 Registered Office 1 Section1.2 Other Offices 1 ARTICLE II STOCKHOLDERS 1 Section2.1 Place of Meetings 1 Section2.2 Annual Meetings 1 Section2.3 Special Meetings 1 Section2.4 Notice of Meetings 1 Section2.5 Adjournments 1 Section2.6 Quorum 1 Section2.7 Organization 2 Section2.8 Voting; Proxies 2 Section2.9 Fixing Date for Determination of Stockholders of Record 2 Section2.10 List of Stockholders Entitled To Vote 3 Section2.11 Election of Directors 3 Section2.12 Other Stockholder Business 4 Section2.13 Action By Consent of Stockholders 4 Section2.14 Conduct of Meetings 4 Section2.15 Director Recommendations from Stockholders 4 ARTICLE III BOARD OF DIRECTORS 5 Section3.1 Powers 5 Section3.2 Regular Meetings 5 Section3.3 Special Meetings 5 Section3.4 Telephonic Meetings 5 Section3.5 Organization 5 Section3.6 Order of Business 5 Section3.7 Notice of Meetings 5 Section3.8 Quorum; Vote Required for Action 5 Section3.9 Action Without Meeting by Directors 5 Section3.10 Number of Directors 5 Section3.11 Removal of Directors 5 Section3.12 Vacancies 5 ARTICLE IV BOARD COMMITTEES 6 Section4.1 Board Committees 6 Section4.2 Board Committee Rules 6 ARTICLE V OFFICERS 6 Section5.1 Designation 6 Section5.2 CEO 6 Section5.3 Powers and Duties of Other Officers 6 Section5.4 Term of Office, etc. 6 ARTICLE VI CAPITAL STOCK 7 Section6.1 Certificates 7 Section6.2 Transfer of Shares 7 Section6.3 Ownership of Shares 7 Section6.4 Regulations Regarding Certificates 7 Section6.5 Lost or Destroyed Certificates 7 ARTICLE VII INDEMNIFICATION 7 Section7.1 General 7 Section7.2 Expenses 7 Section7.3 Advances 7 Section7.4 Request for Indemnification 7 Section7.5 Nonexclusivity of Rights 7 Section7.6 Insurance and Subrogation 7 Section7.7 Severability 8 Section7.8 Certain Actions Where Indemnification Is Not Provided 8 Section7.9 Definitions 8 Section7.10 Notices 8 Section7.11 Contractual Rights 8 ARTICLE VIII MISCELLANEOUS 9 Section8.1 Fiscal Year 9 Section8.2 Seal 9 Section8.3 Interested Directors; Quorum 9 Section8.4 Form of Records 9 Section8.5 Bylaw Amendments 9 Section8.6 Notices; Waiver of Notice 9 Section8.7 Resignations 9 Section8.8 Facsimile Signatures 9 Section8.9 Reliance on Books, Reports and Records 9 Section8.10 Certain Definitional Provisions 9 Section8.11 Captions 9 BYLAWS OF VOLCANO CORPORATION ARTICLE I CORPORATE OFFICES Section1.1 Registered Office The registered office of Volcano Corporation (the “Corporation”) shall be fixed in the Corporation’s certificate of incorporation, as the same may be amended from time to time. Section1.2 Other Offices The Corporation’s Board of Directors (the “Board”) may at any time establish other offices at any place or places where it is deemed necessary or appropriate. ARTICLE II STOCKHOLDERS Section2.1 Place of Meetings. Meetings of the holders of the capital stock (each, a “Stockholder”) of Volcano Corporation for the election of directors of the Corporation (each, a “Director”) or for any other purpose will be held at such time and place, either within or without the State of Delaware as designated from time to time by the Board and stated in the notice of the meeting or in a duly executed waiver of notice thereof. The Board may, in its sole discretion, determine that a meeting of Stockholders shall not be held at any place, but may instead be held solely by means of remote communication as authorized by Section 211(a) of the General Corporation Law of the State of Delaware, as amended (the “DGCL”). Section2.2 Annual Meetings. (a)The Corporation will hold an annual meeting of the Stockholders for the election of Directors at such date, time and place as the Board by resolution may designate from time to time. (b)At an annual meeting of Stockholders, only such business shall be conducted as shall have been properly brought before the meeting in accordance with Sections2.11 and 2.12.
